Citation Nr: 1218761	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for herniation of the lumbar disc at L3-4 with spondylolisthesis.

2.  Entitlement to a total rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Boston, Massachusetts.  The case comes to the Board from the RO in Manchester, New Hampshire.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 video teleconference hearing.

In December 2010, the Board remanded these claims for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the October 2010 hearing, the Veteran testified that he had been previously treated at the Lowell VA Outpatient Clinic and that he was currently being treated at the Manchester VA Medical Center.  The record reflects that the appellant was treated at the Lowell VA Outpatient Clinic while he lived in Hudson, New Hampshire, and that he still lived in that town as of December 2006.  The record shows that the claimant lived in Manchester as of April 2007.  The RO obtained records from the Lowell VA Outpatient Clinic and its parent medical center in Boston through July 2006 and, through in part Virtual VA, from April 2010 to January 2012.  The RO also obtained records from the Manchester VA Medical Center from July 2008 to February 2012, to include records on Virtual VA.  The RO should obtain any additional records from the Lowell VA Outpatient Clinic and its parent medical center in Boston from July 2006 to April 2010 and from January 2012 to the present, and the Manchester VA Medical Center from December 2006 to July 2008, and from February 2012 to the present.

The Social Security Administration determined that the Veteran was entitled to disability benefits based on his lumbar spine disorder being his primary disorder based in part on the fact that his lumbar spine restricted him to less than a full range of sedentary work.  The April 2010 VA examiner opined that the appellant was not precluded from sedentary occupations.  The March 2011 VA examiner addressed how the lumbar spine disorder and associated left lower extremity neuralgia impacted the appellant's ability to engage in employment-related activities, as directed in the Board's remand.  Though not requested, the March 2011 VA examiner did not explicitly opine on whether the claimant is precluded from sedentary occupations, i.e., substantially gainful employment.  In light of the evidence above, unfortunately, another medical opinion on employability is necessary.  

It is noted that review of the record reveals several non-service connected disorders, including seizures and bladder cancer.  These disorders are not for consideration in determining eligibility of a TDIU.  There has also been some suggestion that the objective findings with reference to the back are not consistent with the complaints recorded.  Further clarification is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any additional records from the Lowell VA Outpatient Clinic and its parent medical center in Boston from July 2006 to April 2010 and from January 2012 to the present, and the Manchester VA Medical Center from December 2006 to July 2008, and from February 2012 to the present.  The RO should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

2.  Thereafter, the claims folder and the medical records on Virtual VA are to be made available to the March 2011 examiner to review.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran, given his educational level and occupational history, is unable to obtain and retain substantially gainful employment, i.e., sedentary employment, based on the service-connected herniation of the lumbar disc at L3-4 with spondylolisthesis with associated left lower extremity neuralgia.  The March 2011 VA examiner cannot consider the appellant's age or non-service connected disorders in rendering the opinion.  If the March 2011 VA examiner determines that a physical examination is necessary, one should be scheduled.  If the March 2011 VA examiner is unavailable, the claims folder and the medical records on Virtual VA should be reviewed by another medical professional.  A complete rationale for any opinion offered must be provided.

3.  After the development requested, the RO should review the medical opinion and, if applicable, any examination report to ensure that they are in complete compliance with the directives of this REMAND.  If the opinion or report is deficient in any manner, the RO must implement corrective procedures at once

4.  Thereafter, the RO must readjudicate the issues on appeal.  The RO must consider the lumbar spine claim under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


